   8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 1 of 7 - Page ID # 35




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KEVIN JOHN WALT,

                     Petitioner,                               8:20CV493

      vs.
                                                   MEMORANDUM AND ORDER
SCOTT R. FRAKES, Director; and
MICHELE WILHELM, Warden;

                     Respondents.


      This matter is before the court on preliminary review of Petitioner Kevin
John Watt’s1 Petition for Writ of Habeas Corpus (filing 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:           Petitioner was denied the effective assistance of counsel
                            because trial counsel (1) failed to inform Petitioner of a
                            plea bargain presented to counsel in the pre-trial stages of
                            Petitioner’s case; (2) failed to object to, bring to the
                            court’s attention, and subject to meaningful adversarial
                            testing the State’s misconduct in intimidating its own
                            witness, Sheronda Lewis, by making her change her
                            testimony; (3) failed to alert and inform the trial court
                            that a juror was known to have regular and frequent
                            contact with a member of one of the victims’ family
                            during trial; (4) failed to confront or reveal witnesses

       1
         The docket sheet incorrectly lists Petitioner’s last name as “Walt.” The court will
use the correct spelling of “Watt” and will direct the clerk’s office to correct the caption
to reflect the correct spelling.
8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 2 of 7 - Page ID # 36




                     regarding a news story which incorrectly stated, “Watt
                     was linked to the murder through a phone call” (filing 1
                     at CM/ECF p. 8); and (5) failed to subject the State’s
                     case to meaningful adversarial testing by pursuing and
                     requesting jury instructions on the affirmative defenses of
                     “defense-of-others” and the “choice of evil defense” (id.
                     at CM/ECF p. 12).

   Claim Two:        Petitioner was denied the effective assistance of counsel,
                     due process, and the right to a fair trial because counsel
                     failed to assign as error on direct appeal (1) trial
                     counsel’s ineffectiveness for failing to inform Petitioner
                     of the State’s plea offer; (2) trial counsel’s failure to
                     pursue the misidentification defense; (3) trial counsel’s
                     ineffectiveness for not subjecting the State’s case to
                     meaningful adversarial testing by pursuing the
                     affirmative defenses of “defense-of-others” and the
                     “choice of evil defense” (id. at CM/ECF p. 10); (4) trial
                     counsel’s ineffectiveness “for not perfecting a viable
                     stratagem of [Petitioner’s] affirmative defense, accorded
                     and embedded under Neb. Rev. Stat. § 28-1402 et seq.”
                     (id. at CM/ECF p. 12); and (5) “the cummulative [sic]
                     errors and omissions committed by trial counsel” (id. at
                     CM/ECF p. 10).

   Claim 3:          The evidence was insufficient to sustain Petitioner’s
                     conviction.

   Claim 4:          Petitioner was denied his right to a fair trial because the
                     State committed prosecutorial misconduct when it (1)
                     coerced and manipulated witness Sheronda Lewis into
                     changing her testimony and (2) made an improper
                                    2
  8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 3 of 7 - Page ID # 37




                          closing argument “unsupported by any evidence, [and]
                          typified [by] unwarranted remarks, and illicit deeds not
                          conducive to courtroom candor and respectability.” (Id.
                          at CM/ECF p. 9.)

      Claim 5:            The state district court (1) erred in denying Petitioner an
                          evidentiary hearing; (2) misinformed the jury on the
                          elements of second degree murder in its jury instructions;
                          and (3) denied Petitioner due process and his right to
                          present a defense because the court failed to instruct the
                          jury “sua sponte” on the affirmative defenses of
                          “defense-of-others” and the “choice of evil defense” (id.
                          at CM/ECF p. 11, 14–15).

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

       Petitioner also requests the appointment of counsel. (Filing 1 at CM/ECF p.
18.) “[T]here is neither a constitutional nor statutory right to counsel in habeas
proceedings; instead, [appointment] is committed to the discretion of the trial
court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule,
counsel will not be appointed unless the case is unusually complex or the
petitioner’s ability to investigate and articulate the claims is unusually impaired or
an evidentiary hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-
59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d
469, 471 (8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254
Cases in the United States District Courts (requiring appointment of counsel if an
evidentiary hearing is warranted). The court has carefully reviewed the record and


                                          3
  8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 4 of 7 - Page ID # 38




finds there is no need for the appointment of counsel at this time. Petitioner’s
motion is denied without prejudice to reassertion.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By March 19, 2021, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: March 19, 2021: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief must be
                   served on Petitioner except that Respondents are only required
                   to provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondents’ motion and brief. In the
                                         4
  8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 5 of 7 - Page ID # 39




                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:


                                         5
8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 6 of 7 - Page ID # 40




         A.    By March 19, 2021, Respondents must file all state court
               records that are relevant to the cognizable claims. See, e.g.,
               Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
               United States District Courts. Those records must be contained
               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondents must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondents’ brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondents are only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondents’ answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.


                                     6
  8:20-cv-00493-RGK-PRSE Doc # 6 Filed: 02/02/21 Page 7 of 7 - Page ID # 41




             D.    No later than 30 days after Respondents’ brief is filed,
                   Petitioner must file and serve a brief in response. Petitioner
                   must not submit any other documents unless directed to do so
                   by the court.

             E.    No later than 30 days after Petitioner’s brief is filed,
                   Respondents must file and serve a reply brief. In the event that
                   Respondents elect not to file a reply brief, they should inform
                   the court by filing a notice stating that they will not file a reply
                   brief and that the merits of the petition are therefore fully
                   submitted for decision.

             F.    The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   April 19, 2021: check for Respondents’ answer and separate
                   brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.     Petitioner’s request for the appointment of counsel is denied without
prejudice to reassertion.

       7.    The clerk of the court is directed to update the caption and correct the
spelling of Petitioner’s last name to “Watt.”

      Dated this 2nd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
                                          7
